Citation Nr: 1114359	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from July 2004 and August 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the Board remanded the matter for additional development.

In a September 2008 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2009 order, granted the parties' joint motion for remand, vacating the Board's September 2008 decision and remanding the case for compliance with the terms of the joint motion.

In May 2010, the Board again remanded the matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, this case was remanded to afford the Veteran a VA examination to determine whether his right knee and low back disorders were caused and/or aggravated by his service-connected left knee disability.  As the Veteran's representative points out in March 2011 written argument, however, the June 2010 VA examination report does not comply with the Board's instructions because the examiner did not address whether the Veteran's right knee or low back disabilities were aggravated by his service-connected left knee disability.  The examiner also did not comment on the medical evidence noted in the prior remand.  As such, the Board agrees with The American Legion that the June 2010 VA examination is not adequate for rating purposes.  The Board thus has no discretion and has to remand this matter for another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim being remanded.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current right knee and low back disorders.  The claims folder must be provided for the examiner's review in conjunction with the examination and that review should be indicated in the examination report.  The examiner is requested to review all pertinent records in the claims file, including the Veteran's service treatment records and the private treatment records.  

The examiner should provide an opinion regarding the following: 

a) Is it as least as likely as not that the Veteran's current right knee disability was caused and/or aggravated by (permanently worsened as a result of) his service-connected left knee disability.  

b) Is it as least as likely as not that the Veteran's current low back disability was caused and/or aggravated by (permanently worsened as a result of) his service-connected left knee disability.  

The examiner must provide a rationale for these opinions.  In that regard, the examiner is advised that the Veteran has provided competent and credible testimony concerning the onset of his right knee and low back disorders, and has also reported his right knee and low back problems worsened as the severity of his left knee disability worsened.  The opinion must take his reports into account.  See Dalton v. Nicholson, 21 Vet. App. 23(2007).

In addition, in offering his or her impressions, the examiner must reconcile and discuss the opinion with all other opinions of record, including the January 2008 VA examination and opinion, and the March 2005 opinion provided by the Veteran's private treating physician.  

The rationale for all opinions, with citation to relevant medical findings, must be provided.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

